WINTERSHEIMER, Justice,
concurring.
I concur with the majority opinion insofar as it remands this case in order to allow Brown the opportunity of a due process hearing. The statutory system outlined in KRS 78.425 does not provide sufficient differentiation between permanent employees and probationary employees.
The majority opinion is really based on the principle that the trial judge was clearly erroneous in finding facts. CR 52.01. The circuit judge determined that the legislature did distinguish between probationary and permanent employees. He held that new employees are not given the status of permanent until they satisfactorily complete a period of probation and found nothing unreasonable with the regulation of the Board. This Court has held differently stating that KRS 78.250 provides that all police officers are deemed permanent employees for the purpose of procedural protections provided by the county police force merit system.
Here Brown was sworn in as a county police officer in October, 1984, and received a one-year probationary appointment pursuant to merit board rules. In August, 1985, an altercation occurred in which Brown, while off duty, allegedly struck a neighbor with a shovel. She was terminated on September 9, 1985, by a letter from the police chief which gave no explanation except that her termination was “for the good of the department.” She never received a hearing.
The reason given for the termination is vague and conclusionary. Procedural due process can be extended to all employees, both probationary and permanent, without the disruption of efficient personnel practices intended to eliminate unsuitable probationary employees. All that is needed is the keeping of an accurate and detailed personnel history, the opportunity for a prompt hearing, and a statement of the specific reason for release before permanent appointment.
In view of the decision of this Court the statute should be amended to specifically provide for an initial probationary hearing analogous to that found in KRS 95.450 for city employees and supported by Rottinghaus v. Board of Commissioners of the City of Covington, Ky.App., 603 S.W.2d 487 (1979). The existence of laws regarding city and state probationary employees only accentuates the need for such legislation to provide a uniform system of handling this type of situation.